Citation Nr: 1626962	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  11-12 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION


The Veteran served on active duty from May 1980 to January 1981. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Waco, Texas RO.

In October 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.

The Board remanded the matter in December 2015; the mandates of the remand have been substantially met.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The preponderance of the evidence weighs against a finding that the Veteran's current psychiatric disability is related to service.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability have not been met.  38 U.S.C.A. §§ 1131, 1132 (West 2014); 38 C.F.R. §§ 3.303(2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was satisfied in an April 2009 letter. 

The Board also finds that the duty to assist requirement has been fulfilled.  The Veteran's available service and post-service treatment records have been obtained.  Medical records from the Social Security Administration (SSA) have been obtained.  The Veteran was afforded several VA examinations throughout the appeal period.  Taken together, the Board finds that these examinations are adequate, as the medical professionals included a review of the Veteran's claims file, thorough examination of the Veteran, and supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist.

II. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may be granted-on a direct basis-for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R § 3.303(d). 

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran seeks service connection for a psychiatric disability.  Service treatment records are silent for any complaints, treatment or diagnosis of a psychiatric disability.  

The Veteran's post-service treatment records show diagnoses for schizoaffective disorder, PTSD, bipolar disorder, depressive disorder, paranoid schizophrenia, and cocaine dependency.  Medical records from SSA also show that the Veteran is receiving disability benefits for schizophrenia.  

In addition to psychiatric disorders, post-service treatment records reveal a diagnosis of.  In April 2008, the Veteran was admitted to the hospital for assessment and stabilization.  He had been experiencing anterograde amnesia in the context of abusing his Ambien.  The Veteran was also positive for cocaine on his drug screen.

The record also contains an October 2006 psychiatric note from Dr. T., a VA provider.  Dr. T. noted that the there is little evidence that the Veteran suffers from paranoid schizophrenia as there is no mention in the medical record of this diagnosis or such symptoms during clinic visits.  The Veteran has requested help on several occasions for cocaine dependency, but did not present with any primary complaints of core symptoms of schizophreniform illness.  Furthermore, once the Veteran was admitted to the hospital, Dr. T noted that his psychotic symptoms quickly resolved, suggesting either drug induced psychosis, malingering or both.  Individuals suffering from schizophrenia do not experience dramatic resolution of acute symptoms upon admission.  Preventative health screening at the VA as recently as February 2005 demonstrated no history of psychiatric treatment, illness or symptomatology.  It was also noted that schizophrenia rarely has its onset later in life.  Lastly, Dr. T noted that the Veteran reported very dramatic symptoms one day, which were gone the next day.

According to Dr. T, some individuals allege that they are hearing voices when in fact they are having thoughts, experiencing emotional shifts, or otherwise feel under the influence of psychological stress or conflict.  Individuals who actually experience auditory hallucinations are usually deeply distressed by these symptoms and largely debilitated by psychotic symptoms such as delusions, difficulty processing, and disturbed thinking.  Dr. T further noted it is not uncommon for cocaine addicted patients to be diagnosed with schizophrenia or bipolar disorder, based either on the clinician's lack of knowledge of addiction or the clinician simply taking the patient's self-report at face value.  

The Veteran was afforded a VA examination in December 2008, where he reported having mood problems in the military, which resulted in him being disciplined and losing his rank.  He was diagnosed with schizophrenia, chronic paranoid type, and cocaine dependency.  The VA examiner opined that it is at least as likely as not that the Veteran's individual problems in the military including his failure to adapt represent an early manifestation of his schizophrenic condition.  The examiner did not offer any explanation or rationale in support of this opinion.  

In December 2015, the Board remanded this matter for a new examination.  Pursuant to the Board's remand, the Veteran was afforded another VA examination in February 2016.  The VA examiner opined that the Veteran's complex history of mental health diagnoses appears to be related to his history of cocaine dependence and feigning of symptoms.  The examiner referred to the October 2006 psychiatric note by Dr. T. and further noted that Veteran failed to exhibit any additional symptoms of thought disorder, difficulty with tangential or circumstantial speech, or to respond to any internal stimuli.  The Veteran also denied any additional symptoms related to manic phase of a bipolar disorder.  More specifically, the Veteran denied any spree behavior, excessive or pressured speech.  He denied little need for sleep due to excessive energy and difficulty with increased goal directed activities.  Furthermore, the Veteran was administered the Minnesota Multi Phasic Personality Inventory 2 Restructured Form, and his response suggested an invalid profile due to inconsistent reporting and over reporting of psychological dysfunction.  The Veteran was also administered the Miller Forensic Assessment of Symptoms Test.  His responses suggested that he was responding in a manner in which he was attempting to feign a psychiatric illness.  

Based on the evidence, the Board finds that service connection is not warranted as the preponderance of the evidence is against finding a link between a current psychiatric disability and service.  The Veteran's service treatment records show no complaints, treatment or diagnosis of a psychiatric disability.  The Veteran's post-service treatment records do not attribute his diagnosed psychiatric disorders to service.  The February 2016 VA examiner also opined that the Veteran's complex history of mental health diagnoses appears to be related to his history of cocaine dependence and feigning of symptoms. 

Furthermore, the medical evidence suggests that the Veteran does not suffer from schizophrenia.  Dr. T. stated that the there was little evidence that the Veteran suffers from paranoid schizophrenia.  The February 2016 VA examiner noted that Veteran failed to exhibit any additional symptoms of thought disorder, difficulty with tangential or circumstantial speech, or to respond to any internal stimuli.  The Veteran also denied any additional symptoms related to manic phase of a bipolar disorder.  More specifically, the Veteran denied any spree behavior, excessive or pressured speech.  He denied little need for sleep due to excessive energy and difficulty with increased goal directed activities.  In addition, the Veteran's responses on the Minnesota Multi Phasic Personality Inventory 2 Restructured Form and the Miller Forensic Assessment of Symptoms Test suggests that he was responding in a manner in which he was attempting to feign a psychiatric illness.  

The Board acknowledges the December 2008 VA examiner opined that it is at least as likely as not that the Veteran's individual problems in the military including his failure to adapt represent an early manifestation of his schizophrenic condition.  However, the examiner did not offer any explanation of rationale in support of this opinion.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds that this opinion is entitled to no probative weight.

The only other evidence which purports to link the Veteran's psychiatric disability to his service is the statements of the Veteran.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377.

Without competent and credible evidence of an association between the Veteran's condition and his active duty, service connection is not warranted.  As the preponderance of evidence is against the Veteran's service connection claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for a psychiatric disability is denied. 



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


